                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

HERCEL K. FOLEY                                                                  PLAINTIFF

v.                           CASE NO. 1:17-CV-00125 BSM

NANCY A. BERRYHILL, Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                         DEFENDANT

                                           ORDER

       United States Magistrate Judge Jerome T. Kearney’s recommended disposition [Doc.

No. 12] is adopted, and the Commissioner’s decision is reversed and remanded with

instructions to develop the record as necessary, to seek further clarification from plaintiff

Hercel Foley’s treating physician, and to consider Foley’s residual functional capacity in light

of all of his impairments.

       IT IS SO ORDERED this 13th day of December 2018.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
